UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2032



JAMES W. TAYLOR; LARRY W. SHOCKLEY; DANIEL L.
THOMSON; SAMUEL HOMER; GERALD W. LONG,

                                          Plaintiffs - Appellants,

          versus


STATE OF MARYLAND; DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICE DIVISION OF CORREC-
TION POPLAR HILL PRE-RELEASE UNIT; SHIRLEY
WASHINGTON-WORTHY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Williams M. Nickerson, District Judge.
(CA-98-4120-WMN)


Submitted:   January 31, 2000          Decided:     February 22, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul V. Bennett, Annapolis, Maryland, for Appellants. J. Joseph
Curran, Jr., Attorney General of Maryland, Scott S. Oakley, Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants Taylor, Shockley, Thomson, Homer and Long appeal

the district court’s order dismissing their complaint alleging

employment discrimination and related state law claims.     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Taylor v. State of Maryland, No. CA-98-4120-

WMN (D. Md. July 1, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       Although the order from which Appellants appeal was filed on
June 30, 1999, it was entered on the district court’s docket sheet
on July 1, 1999. July 1, 1999, is therefore the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
see also Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2